Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-13 of U.S. Application 17/453,597 filed on November 04, 2021 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/17/2021 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 7-9, 12, and 13 are rejected under 35 U.S.C. 102(a1) as being unpatentable over Luo et al (US Pat No. 7439726).


    PNG
    media_image1.png
    795
    475
    media_image1.png
    Greyscale

Prior Art: Luo
Regarding claim 1, Luo discloses a current sensing device (100) for sensing direct current in an electrical conductor (410) of an electrical circuit (not fully shown) , the current sensing device comprising: a housing (112) including a head (110) adapted for releasably holding a wire (410) of the electrical circuit without breaking the electrical circuit (using a clamping circuit which is noninvasive) ; and one or more current sensing (not fully known) devices disposed within the head and configured to sense direct current in the wire without breaking the electrical circuit (col 3 lines 37-59 discloses sensors in clamping head to sense current); wherein the head includes a clip base (130) and an opposing clip member (131) flexibly attached to the clip base (through pivot point 131); and wherein the clip base and clip member are configured to form an internal channel  (at 111) sized to closely receive and to releasably hold the electrical wire (as shown in figs 4A and 4B where the wire can be gripped an released).
Regarding claim 4, Luo discloses wherein the housing includes a directional indicator to show which direction the electrical wire should be oriented within the internal channel for sensing direct current (col 5 lines 14-24 discloses a tactical direction of a known distance for the opening. Therefore it indicators an orientation for the wire to be places as well as the gap indicate the orientation).

Regarding claim 5, Luo discloses wherein the housing includes an alarm indicating if the current sensing device senses a current in the electrical wire above a predefined threshold current (using display of 132 as disclosed which is known to also include an alarm).

Regarding claim 7, Luo discloses wherein the clip member is normally biased into a closed position and can be temporarily lifted to an open position to insert the electrical wire into the internal channel or to remove the electrical wire from the internal channel (as shown in figs 4A and 4B as opening and closing and figs 1-3 shown as closed bias).

Regarding claim 8, Luo discloses wherein a distal end of the clip member angles away from the clip base to facilitate sliding the electrical wire between the clip member and the clip base (as shown in figs 4A and 4B as a slight angle to slide the wire). 

Regarding claim 9, Luo discloses wherein a current sensing device (100) for sensing direct current in an electrical conductor (410) of an electrical circuit (not fully shown), the current sensing device comprising: a housing (112) including a elongated head (110) adapted for releasably holding an electrically conducting wire (410); and one or more current sensing devices (not fully known) disposed within the head and configured to sense direct current in the wire without breaking the electrical circuit(col 3 lines 37-59 discloses sensors in clamping head to sense current); wherein the head includes an outer surface and an internal channel (111) sized for receiving the wire; wherein the internal channel intersects the outer surface of the head and forms a longitudinal opening configured to allow insertion of the wire into the internal channel (shown at 4A and 4B); and 14wherein the longitudinal opening includes at least one curved (using ridge 127 to retain the wire) portion adapted to retain the wire within the internal channel (as shown in figs 4A and 4B where the wire can be gripped an released).

Regarding claim 12, Luo discloses wherein the housing includes a directional indicator to show which direction the electrical wire should be oriented within the internal channel for sensing direct current (col 5 lines 14-24 discloses a tactical direction of a known distance for the opening. Therefore it indicators an orientation for the wire to be places as well as the gap indicate the orientation).

Regarding claim 13, Luo discloses wherein the housing includes an alarm indicating if the current sensing device senses a current in the electrical wire above a predefined threshold current (using display of 132 as disclosed which is known to also include an alarm).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al (US Pat No. 7439726) in view of Yoon et al (USPGPub 20160011239).

	
Regarding claim 2, Luo does not fully disclose wherein the housing includes a processor programed to calibrate the current sensing device to compensate for electrical noise.
However, Yoon discloses wherein the housing includes a processor programed to calibrate the current sensing device to compensate for electrical noise (abstract discloses compensation interference). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Luo in view of Yoon in order to find the current in the wire correctly without receiving noise.
Regarding claim 10, Luo does not fully disclose wherein the housing includes a processor programed to calibrate the current sensing device to compensate for electrical noise.
However, Yoon discloses wherein the housing includes a processor programed to calibrate the current sensing device to compensate for electrical noise (abstract discloses compensation interference). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Luo in view of Yoon in order to find the current in the wire correctly without receiving noise.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Luo et al (US Pat No. 7439726).

Regarding claim 6, Luo does not fully disclose wherein the internal channel has a diameter of about 0.1 inch.
	However, it has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention taught wherein the internal channel has a diameter of about 0.1 inch in order to properly fit all sizes of wires to detect current within them. 

	Allowable Subject Matter
Claims 3 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, the prior art of record taken alone or in combination fail to teach or suggest a current sensing device for sensing direct current in an electrical conductor of an electrical circuit, the current sensing device comprising: wherein the processor programed to calibrate the current sensing device to compensate for electrical noise is programmed to automatically calculate a running average of sample readings from a current sensor and to use the result of that calculation to determine whether a subsequent reading from the current sensor exceeds a threshold current value in combination with the other limitations of the claim.

Regarding claim 11, the prior art of record taken alone or in combination fail to teach or suggest a current sensing device for sensing direct current in an electrical conductor of an electrical circuit, the current sensing device comprising: wherein the processor programed to calibrate the current sensing device to compensate for electrical noise is programmed to automatically calculate a running average of sample readings from a current sensor and to use the result of that calculation to determine whether a subsequent reading from the current sensor exceeds a threshold current value in combination with the other limitations of the claim.






Prior Art


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bose et al (USPGPub 20100090683): discloses a current detection system made to implement a wire with non-contact sensing. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868